Citation Nr: 1620435	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for cervical spine disability based on treatment at the Kansas City VA Medical Center in September 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is seeking compensation under 38 U.S.C. § 1151 for cervical spine disability based on treatment at the Kansas City VA Medical Center (VAMC) in September 2002.  Review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  

A.  Additional Records

In September 2002, the Veteran underwent an anterior cervical discectomy, with allograft fusion at C5-6 and C6-7, and with anterior plate fixation.  Prior to surgery, VA obtained the Veteran's informed consent to perform the surgery.  This procedure was performed under general anesthesia and without complications on September 19, 2002.  After the surgery, the Veteran remained hospitalized for postoperative care and monitoring.  According to his hospital discharge summary, the Veteran did quite well after the surgery.  It was noted that the Veteran reported improved strength in his upper extremities (mainly in his left arm), great improvement in the sensation of his left thumb, and a reduction in his pain overall.  Post-operative X-rays were taken which confirmed excellent placement of his cervical hardware.  As the Veteran was doing quite well by September 21, 2002, it was deemed safe to discharge him to his home.

An October 2002 VA neurosurgery note indicates that the Veteran returned to the VA clinic status post anterior cervical discectomy and fusion.  During that follow-up evaluation, the Veteran stated that he was doing very well since surgery with resolution of the radicular pain in his arms.  He also reported improved strength in his arms.  He did not have any other complaints at that time.  Physical examination revealed normal strength throughout the upper extremities, reflexes that were equal and symmetric, and an anterior cervical incision that was healing well.  Additional X-rays revealed that his surgical hardware was in good placement without interval change.  It was noted that there was some evidence of radiographic fusion at both levels, slightly more so at the C6-7 level.  It was also noted that the Veteran was to return in four weeks to determine whether he could discontinue using a cervical collar.    

In December 2011, the Veteran presented for surgery with pseudoarthritis and failure of hardware at C5-7, cervical radiculitis, and C4-5 herniated disc with cervical radiculopathy.  The surgery involved a C4-5 anterior cervical discectomy and fusion, removal of hardware at C5-7, and exploration and fusion of C5-7.  The discharge summary from that surgery shows that the Veteran, "consulted to the Neurosurgery Clinic for numbness in his left hand and neck pain, which ha[d] been progressively getting worse."  It also noted that the Veteran's symptoms had progressively worsened since his 2002 surgery.  Lastly, the discharge summary indicates that the Veteran was supposed to follow-up in approximately one week.  The record is absent of any additional complaints or treatment regarding the Veteran's cervical spine and peripheral nerve disorders until the Veteran underwent his January 2013 VA cervical spine examination. 

In January 2013, the Veteran was afforded a VA cervical spine examination.  After reviewing the pertinent medical records and conducting a thorough interview and examination of the Veteran, the VA examiner opined that, "there is not conclusive evidence to state that the additional disability resulted from carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the attending VA personnel, and the result was an event that could be reasonably foreseen or anticipated by a competent and prudent healthcare provider."  In support of this opinion, the examiner asserted that, "VA recognized the complication (device failure) in a timely fashion and institut[ed] appropriate non-surgical care to treat the claimed disability." 

Based on a longitudinal review of the record, the Board finds it necessary to remand this matter to determine whether additional evidence is available to assist the Veteran in substantiating his claim.  

First, the Board observes that, with the exception a February 2005 treatment report indicating that, "it could be the weakness ass[ociated] with the neck injury," there is no medical evidence of record documenting treatment of the Veteran's cervical spine between October 2002 and December 2011 when the Veteran underwent a second C4-5 anterior cervical discectomy and fusion.  Based on the discharge summary from the December 2011 surgery, the Veteran's cervical spine and resulting peripheral nerve disorders had significantly worsened to the extent that the Veteran required another cervical discectomy.  It logically follows that the Veteran may have received some treatment or complained of problems associated with his cervical spine and peripheral nerves during the nine years between his first surgery and his second surgery.  Even if he did not seek additional medical treatment during this time period, the only evidence of record that references his second surgery is the December 21, 2011, hospital discharge summary.  Any available pre-operative, intra-operative, and post-operative reports have not been associated with the record.  

Second, the Board observes that the January 2013 VA examiner's supporting rationale suggests that additional medical records may exist.  As previously noted, the January 2013 VA examiner opined, "VA recognized the complication (device failure) in a timely fashion and institut[ed] appropriate non-surgical care to treat the claimed disability."  However, it is unclear what evidence the examiner relied on in reaching this conclusion as the record is silent for any reference to a device failure or timely and appropriate non-surgical care after the September 2002 surgery.  The Veteran has specifically claimed that his cervical spine discectomy in September 2002 resulted in his additional cervical spine.  While a gradual device failure ultimately resulted in a second surgery, the Board finds no mention in the record of non-surgical treatment in the nine-year period between the first and second surgeries.  In fact, the available medical records from September and October 2002 demonstrate that the Veteran did not have any problems immediately following his first surgery.  These records do not show that the Veteran had a device failure after that surgery or that VA administered "non-surgical care" to treat the claimed disability.  Therefore, the Board must conclude that either additional records are available and have not been obtained or the January 2013 VA examiner did not accurately report the Veteran's medical history based on the current evidence of record.

Finally, the Board observes that the January 2013 VA examination report contains reproductions of treatment records and magnetic imaging resonance (MRI) scans that are not found anywhere else in the record.  One of these MRI scans, dated in August 2011, provides findings that are relevant to the Veteran's claim and notes that "[c]orrelation is with the radiographs date 3/23/2009."  However, the record of the X-ray study in March 2009 are not of record.  

Based on the forgoing, the originating agency must attempt to obtain any pertinent VA and private treatment records from October 2002 to the present, including records pertaining to the March 2009 X-ray study and the Veteran's second surgery in December 2011.

B.  VA Examination 

The Veteran and his representative have questioned the credentials of the January 2013 medical opinion provided by R. S. G., M.D. at the Topeka Kansas VAMC.  See March 2013 Notice of Disagreement; see also April 2014 Statement of Appeal; February 2016 Written Brief Presentation.  Both the Veteran and his representative asserted that Dr. R. S. G. is a licensed OBGYN and therefore not qualified to provide a medical opinion addressing the treatment of the cervical spine.  Using VA databases, the Board was able to verify that the examiner is Board-certified in Obstetrics and Gynecology.

In any case, the Board finds merit in the suggestion that a specialist in Obstetrics and Gynecology may not have been an "appropriate physician" to provide an opinion in this case.  The record contains no indication that Dr. R. S. G. has special expertise in orthopedics, and his medical expertise does not appear to be directly relevant to the disorder at issue.

Under these circumstances, the Veteran must be afforded a new VA cervical spine examination by an orthopedic surgeon or other VA physician qualified to determine the nature and etiology of the Veteran's cervical spine disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record must be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  This records request includes any available VA and private treatment records from October 2002 to the present, to include records pertaining to the March 2009 X-ray study and record pertaining to the Veteran's second surgery in December 2011.

2.  Once the record is developed to the extent possible, the Veteran must be afforded an examination by an orthopedic surgeon or other VA physician qualified to provide an opinion concerning the etiology of the Veteran's cervical spine disability.

The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  

After reviewing the evidence of record, conducting a thorough examination of the Veteran, and with consideration of the statements and assertions made by the Veteran and his representative, the examiner should provide medical opinions addressing the following:

(a)  Whether there is a 50 percent or better probability that the Veteran has additional disability resulting from the cervical spine discectomy and fusion procedure performed at the Kansas City VAMC in September 2002.  In providing this opinion, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical/surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment was rendered.  

b)  If the examiner finds that the Veteran has additional disability resulting from the cervical spine discectomy and fusion performed at the Kansas City VAMC in September 2002, the examiner must indicate whether there is a 50 percent or better probability that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.  

The examiner is reminded that whether the cause of a claimant's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and the requisite opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




